Name: 79/486/EEC: Council Decision of 14 May 1979 applying Decision 78/870/EEC empowering the Commission to contract loans for the purpose of promoting investment within the Community
 Type: Decision
 Subject Matter: industrial structures and policy;  employment;  financing and investment;  EU finance
 Date Published: 1979-05-22

 Avis juridique important|31979D048679/486/EEC: Council Decision of 14 May 1979 applying Decision 78/870/EEC empowering the Commission to contract loans for the purpose of promoting investment within the Community Official Journal L 125 , 22/05/1979 P. 0016 - 0017 Finnish special edition: Chapter 10 Volume 1 P. 0021 Greek special edition: Chapter 10 Volume 1 P. 0184 Swedish special edition: Chapter 10 Volume 1 P. 0021 COUNCIL DECISION of 14 May 1979 applying Decision 78/870/EEC empowering the Commission to contract loans for the purpose of promoting investment within the Community (79/486/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 78/870/EEC of 16 October 1978 empowering the Commission to contract loans for the purpose of promoting investment within the Community (1), and in particular Article 2 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas the Community action aims to realize structural investment projects in line with priority Community objectives in the energy, industry and infrastructure sectors; Whereas the Community has set itself the objective of stimulating an economic upturn and supporting common policies through Community action aimed at the realization of investment projects which contribute to realizing greater convergence of the economic policies and performances of the Member States, an objective reaffirmed by the European Council in its resolution of 5 December 1978 on the introduction of the European monetary system and related matters; Whereas investment in the infrastructure and energy sectors is of paramount importance for the economies of the Member States; Whereas investment in infrastructure greatly influences regional development and employment; Whereas the Community has set as its energy policy objectives to guarantee less dependence on imported energy and greater security of supplies ; whereas these objectives have been reaffirmed on a number of occasions by the Council and again, recently, by the European Council at its meeting on 6 and 7 July 1978; Whereas the Community measure will help to cope with the number and size of investment projects to be realized in the infrastructure and energy sectors; Whereas borrowings of an amount equivalent to a capital sum of 500 million European units of account appear to be acceptable in the present circumstances for a series of loans to finance investment projects in the said priority sectors, HAS DECIDED AS FOLLOWS: Article 1 A first tranche of borrowings shall be authorized for an amount not exceeding the equivalent of a capital sum of 500 million European units of account. (1)OJ No L 298, 25.10.1978, p. 9. (2)OJ No C 88, 4.4.1979, p. 3. (3)OJ No C 127, 21.5.1979, p. 32. Article 2 The product of these borrowings shall be used for loans to finance investment projects which are realized on Community territory and which are consistent with priority Community objectives in the infrastructure and energy sectors. For the purposes of this first tranche, infrastructure investment shall cover in particular transport, telecommunications, agricultural improvements, water supply works and environmental protection. Energy investment shall contribute to greater independence, security and diversification of Community energy supplies ; investment shall ensure the development, exploitation, transportation and storage of energy resources ; particular attention shall be paid to energy saving and to the development of alternative energy sources. Article 3 The Commission shall decide whether or not projects are eligible in accordance with the following guidelines: - the investment shall be consistent with the Community rules applicable in the relevant sectors, - the investment shall contribute to resolving the Community's main structural problems and, in particular, to reducing the regional imbalances in the Community and to improving the employment situation. Done at Brussels, 14 May 1979. For the Council The President R. MONORY